OPINION OF THE COURT
Per Curiam.
The respondent was served with a petition containing one charge of professional misconduct against him. The Special Referee sustained the charge. The Grievance Committee moves to confirm the report of the Special Referee. The respondent has submitted an affirmation supporting the Grievance Committee’s motion to confirm and detailing mitigating circumstances seeking to allow the past period of suspension to stand as the appropriate and complete discipline to be imposed upon him.
Charge One alleged that the respondent was convicted of a crime.
On or about May 15, 1992, a criminal information was filed in the United States District Court, Eastern District of New York, charging the respondent with one count of conspiracy to file loan applications containing false statements, in violation of 18 USC § 371, a class D Federal felony. The respondent entered a plea of guilty before the Honorable Carol B. Amon on May 28, 1992. On July 28, 1994, the respondent was sentenced by Judge Amon, upon his plea of guilty, to a term of probation of one year, 250 hours of community service, and a $5,000 fine.
The respondent knew or should have known, in committing the aforesaid acts, that he was guilty of professional misconduct within the meaning of 22 NYCRR 691.2.
Based on the respondent’s admissions, the Special Referee properly sustained the charge of professional misconduct. The Grievance Committee’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate sanction to impose, we have considered the respondent’s expressed remorse, his voluntary acts of community service in retribution for his misdeeds, his cooperation with the government, his otherwise exemplary life, and the fact that the loans were fully repaid. Nevertheless, the respondent is suspended from the practice of law for a period of two years.
Mangano, P. J., Rosenblatt, Miller, O’Brien and Ritter, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
*71Ordered that the respondent, Valdas C. Duoba, is suspended from the practice of law for a period of two years, commencing immediately, and continuing until the further order of this Court, with leave to the respondent to apply for reinstatement no sooner than six months prior to the expiration of the two-year period, upon furnishing satisfactory proof that (a) during the two-year period he refrained from practicing or attempting to practice law, (b) he has fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10), and (c) he has otherwise properly conducted himself; and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the respondent, Valdas C. Duoba, shall continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.